Electronically Filed
                                                       Supreme Court
                                                       SCWC-12-0001115
                                                       30-JUL-2014
                                                       08:46 AM



                           SCWC-12-0001115


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                          STATE OF HAWAI'I,

                   Respondent/Plaintiff-Appellee,


                                 vs.


                            ALVAH L. RUIS,

                   Petitioner/Defendant-Appellant,



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

              (CAAP-12-0001115; CR. NO. 09-1-0245K) 


        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack and Wilson,JJ.)


          Petitioner/Defendant-Appellant Alvah L. Ruis’

Application for Writ of Certiorari filed on June 18, 2014, is

hereby rejected.

          DATED:   Honolulu, Hawai'i, July 30, 2014.

Frank L. Miller                  /s/ Mark E. Recktenwald

for petitioner

                                 /s/ Paula A. Nakayama


                                 /s/ Sabrina S. McKenna


                                 /s/ Richard W. Pollack


                                 /s/ Michael D. Wilson